of under ten nar emp lovee aad emp coy m ges ob fo an ers of y l i w o o o h a h y i s s t i i o o o a l i o w n o v b a n c e a a c g o o e a n o n o o o t w v f i c sec_2 g d b e m h v o a y e - w v b e i f w n u n s e e e a s o o s o t h p y o t a n o c a o o w w e w v s s m o o a a b m o m m e e f o s t b i e t a ‘ o n o e o t s i o m f e c w o e e h e b e m o s o f o g v e d g s w o a p e e d i m s o o w m o o i w o o w o w y g d o o d s t e d t o s o g m c o s o o o m y v e d q w o s e o g g g i r t i s o o n a a o8 mances exvice v o u e u d o t o p o o o h o o o x g e o m e s i o c e d q o o t w d e g g d f o d o f t s o e r e y r t s i y s a o o o d e o e t p s v p v t t s o o s e g o - u y wand oo butions o em ployee lo y i rm y a issi iene ar gt ea ak serv v v w v g o m b a s k y - n w e e e w g e a s o f p r a b a o o o a s m m o f n s o n i v o o s_r l o r d o o - r g v e h i w s c t i o d overnmen b7e i o a s h o o o w v o y e s o o b a o b o y y e d a e c c k x d f i o o c s g a a o r w o a n p o e b e w w o t h i e f w v n a w e m e r m g o o o o f o o a o a n s w o m o e t b r n p s b r e s i e t m m s o y o s_r t c f m o m o m o o s e e d a o d o u b a d o b t x x dollar_figure o o c b i w o r t o t s o e g a o r a e w u y g e o e b t u o o o a s g i a o s a n i m o d o dollar_figure - u b e q o a s a dollar_figure a o b o d a g e r y b o m a o o w a s o r u i o r s n s o w c a o s t b e c a o a q o c o a o d v v t i r a o o w e w e o d o h f d d e_p o r k o e e y g a a p f o s g y s p o m a g o t e a p o m a d e t p o e t e w o s s e o a b t e m m u s a m y w w d t d a v e t t ‘ h e c oe ae zo0c25c6 la sec_2 terming ned emp oymen with board a set anc are not inc uded li a a orea ted as employ n w ince picked-up oo ze von nor ou tions wages as o o h e d o f s - -d amou d o o s o s o t y picked- a b a t w s t v o u f re gener a lay dollar_figures ubtec ot te sectio th iboti sy benefit o e an and the srs rot tap o ob guuezsos a to such purposes ss described in defined contribution is subject_to the ual additions described a as such sbutions that are pi sec_414 are tre and defined_contribution_plan ux accordingly the picked-up contri ruling_request will not be tr for purposes of sec_41 are not annu d other at on contributions sec_425 c up by employer m pursuant to as employer contributions additions to employee a separate od poses cf sec_415 c dutions referred zo é i section st y defines n nonqualified rvice as an employee of litical subdivision or agency_or_instrumentality thereof service as an employee of certain roucat zona organizations under section to0 b a la iitary service or service as an an association employee of because the service for which permissive_service_credit will be purchased is the type of service described in sec_415 n c it does not constitute nonqualified service within the meaning of this section we conclude that for purposes of the application of sec_414 h it the code contributions through a reduction in salary an offset against future salary increases or a combination of both is immaterial whether an em toloyer picks up of in accordance with revenue resend this ruling does not apply to any contribution before the later of th effective date of the ordinances or the effective date of the payroll reduction authorization this ruling is based on the assumption that plans a b and c will be qualified under section a of the code at the time of the proposed contributions to whether the amounts in sed as ax under the federal insurance inion is expressed as re paid pursuant to a salary m the meaning of section to whether this ruling is directed only to the taxpayer who requested it it may not be used or cited by others as precedent sec_6110 k of the code provides that sincerely yours enclosures deleted copy notice of intention to disclose
